Per CuriaM:
The court below was right in entering judgment against the defendant for want of a sufficient affidavit of defence. The defendant contends, however, that, as assignee of the lessee,'he is not liable; that the suit should have been brought against his assignor. But the covenant was in the nature of a covenant to pay rent, and runs with the land. It is settled law that covenants to pay rent or royalty run with the land, and that the assignee of the lease is liable for the payment of all rents or royalties which accrued while he held the assignment of the lease: Borland’s App., 66 Pa. 470; Negley v. Morgan, 46 Pa. 281; Bradford Oil Co. v. Blair, 113 Pa. 83; Washington N. Gas Co. v. Johnson, 123 Pa. 576. It is not denied that the respective instalments sued for became due while the defendant held the lease. The liability of the defendant being precisely the same as that of his assignor, the case is ruled by Wills v. Natural Gas Co., 130 Pa. 222. The principle involved is so well discussed in that case that any further consideration of it is unnecessary.
Judgment affirmed.